EXHIBIT 31.2 CERTIFICATION I, Thomas C. Elliott, certify that: 1) I have reviewed this report on Form 10-K/A for the fiscal year ended September 30, 2011 of Resource America, Inc.; 2) Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report; /s/ Thomas C. Elliott Date:December 16, 2011 Thomas C. Elliott Senior Vice President and Chief Financial Officer
